Towards Europe-wide Safer, Cleaner and Efficient Mobility: The First Intelligent Car Report (debate)
The next item is the debate on the report by Zita Gurmai, on behalf of the Committee on Transport and Tourism, entitled Towards Europe-wide Safer, Cleaner and Efficient Mobility: the First Intelligent Car Report.
rapporteur. - (HU) Thank you very much. Madam President, Commissioner, ladies and gentlemen, in our everyday lives we depend increasingly on transport. The European economy too relies on having efficient road transport. Increasing traffic, however, has given rise to serious social problems. It causes congestion on roads and in urban areas, results in serious environmental and health problems, wastes energy, and above all causes accidents. Very briefly, here are a few shocking statistics: annual carbon dioxide emissions from road traffic total 835 million tonnes; 40 000 people die on the roads every year; the costs associated with traffic congestion in the European Union amount to EUR 50 billion annually, equivalent to 0.5% of the Community's GDP, and this figure could rise to as much as 1% of EU GDP by 2010.
I do have one piece of good news, however: the problems can be mitigated. Electronic stability control could save the lives of around 4 000 people every year, and if the in-vehicle emergency call system e-Call were fully deployed throughout Europe, the number of road injuries and fatalities could be reduced by as much as 5-15%. This would save more than 2 500 lives every year and represent financial savings of EUR 22 billion. Appropriate software and real-time information in traffic centres would enable a 40% reduction in congestion.
It is clear even from the few figures I have cited that intelligent vehicle systems have undeniable advantages, but use of these systems so far remains limited; in the United States, on the other hand, electronic stability control is to be made mandatory in all new cars from 2012. The primary reason why they are not more widespread is that these systems are expensive, and the appropriate information and intelligent infrastructure are lacking. We must ask ourselves, however, whether we can permit a situation in which the citizens of Europe are unable to enjoy their rights? You see, I believe every one of them, and every one of us too, has a right to safe, sustainable and efficient mobility.
Because mobility has increased and continues to rise constantly, the problems I have mentioned are European in scale, and if mobility is less than optimum or unsafe we must respond at European level. Market obstacles must be eliminated, demand for intelligent communication technologies must be fostered, and European-level, interoperable intelligent infrastructure must be developed. Results already achieved in European research and development in the field of information and communication technologies must be maintained and improved, especially with regard to appropriate driver-vehicle interaction. All these things are indispensible for the European economy and society, and they are also in the interests of European industry, given that the industrial sector in Japan and the United States (to cite only one or two examples) are major competitors. European decision-makers have recognised this, and this is why the Intelligent Car Initiative is a flagship project within the i2010 initiative.
Overall, therefore, I welcome the Communication from the European Commission, and I support the efforts being made by the parties concerned to expand appropriate deployment of intelligent information and safety technologies in vehicles. We must acknowledge that the process is still in its infancy, but we now have information on the developments that have taken place since the launch of the Intelligent Car Initiative. The work we have already done is not inconsiderable, and we are making reasonable progress. At the same time, however, I await the next progress report with great curiosity, and I am confident that I, too, with my modest resources, have contributed to the goal of fostering the deployment of life-saving, environmentally sound, traffic-optimising systems on as wide a scale as possible.
Last but not least, I would like to take the opportunity to thank everyone who assisted me in my work: the Information Society and Media Directorate General of the European Commission, the secretariat of the European Parliament's Committee on Transport and Tourism; I thank my fellow members of this House and those who are unable to be here today for their comments and proposals for amendments, and I thank the professional organisations for all their useful advice, invitations and explanations. Thank you all for your cooperation.
Member of the Commission. - (IT) Madam President, ladies and gentlemen, Mrs Gurmai, although I am standing in for Commissioner Reding who is competent for today's debate, I consider the issue to be of extraordinary importance as it is part and parcel of the strategy which the Commission and my department are intending to pursue over the next few years, i.e. to reduce the number of road deaths in the European Union.
We have a duty to consider this initiative a political priority; citizens are watching us and young people in particular are expecting us to provide them with answers, advice, suggestions and ideas so that they can use the European Union's roads without running the risk of losing their lives.
That is why today's debate, like yesterday evening's debate, is of extraordinary importance and why the events that the European Commission is organising are of extraordinary importance. An initiative for young people is to be held in Brussels on 10 July, giving them a chance to discuss road safety, and a series of events on road safety will take place during the French Presidency, the most important of which will be held in Paris on 13 October, although there will also be events geared towards action in this sector in other European cities, with a view to raising public awareness and in particular the awareness of young people.
Madam President, ladies and gentlemen, from the point of view of today's debate I should like to thank Parliament as a whole and congratulate the rapporteur on her excellent and comprehensive report. I particularly welcome the fact that her report recognises the major potential of the technologies and systems promoted by the 'intelligent car' initiative. Parliament's support is crucial if these systems are to filter down to road users.
Citizens have been the focal point, the target, of this initiative from the very outset. As road users, citizens are having to face increasingly difficult choices in the area of mobility and the messages that the public and private sector are sending out are in some cases confusing or even conflicting. Therefore, I welcome Parliament's call for the introduction of further measures, such as incentives, training for drivers and information campaigns for users, to help safer and more ecological vehicles to gain more of a market share.
It is very encouraging, especially for me, as a Member of this Parliament for many years, to see this House recognising eCall as one of the key priorities of the 'intelligent car' initiative. We have made a great deal of progress as a result of eCall and at the end of this year the Commission will present a new communication to Parliament and the Council setting out the final stages for the achievement of eCall.
I am also grateful to Parliament for its support for our efforts to discover the best way of achieving energy efficiency and reducing CO2 emissions through intelligent technologies and for guiding us on the possible measures that could be taken. This sector is nevertheless only in its beginnings, and the regulation on CO2 emission reduction targets has for instance to be implemented; I am again thinking of further measures in the transport sector based in particular on an integrated approach. Parliament's support in this respect will be crucial.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, the public should be able to benefit in two ways from the potential for greater road safety. For this reason, along with the report we are discussing today, I call for more research into, and education about, the safety benefits of driver-assistance systems. Most people have no practical experience whatsoever of these systems and cannot therefore appreciate, first of all, that driver-assistance systems possess undisputed safety potential - after all, driver error is the cause of some 80% of road accidents - secondly, that they make driving less stressful, thirdly, that they support drivers and ease the burden on them without usurping their ultimate responsibility and, fourthly, that they encourage economical and environment-friendly driving behaviour. According to recent studies, driver-assistance systems could prevent up to one third of all serious accidents if all drivers used them.
Systems such as adaptive cruise control (ACC), lane-change assistance, and electronic stability control (ESC) are technically well developed and highly reliable. On the other hand they, too, must undergo regular technical inspection and must be tested after major accident repairs. Intelligent vehicle systems help to avoid risky situations altogether and, by easing the burden on drivers, are conducive to a more relaxed and foresighted driving style.
Unfortunately, these systems are not yet standard vehicle components. In spite of Vision Zero, traffic accidents will still happen in future. From the end of 2010 all new vehicles are to be equipped for the electronic satellite-based eCall emergency call system, so that professional help can be given within what doctors call the 'golden hour' immediately after an accident.
Through the European emergency phone number 112, the emergency call centre and the emergency services receive rapid automatic notification of an accident and its precise location. Until the emergency services arrive, however, each of us should be able to administer first aid. In modern vehicle cockpits, however, there is also a danger of sensory overload. The increasingly complex operation of everyday functions such as air-conditioning, car radios and navigation systems, combined with audio and visual signals from assistance systems such as automatic parking systems, bumper-control devices, alcohol and overload interlocks and other devices can distract or even overburden drivers.
For all this potential, there remains the problem of replacing the vehicle fleet. That is primarily an issue of affordability. Sadly, the average age of our vehicles is increasing rather than decreasing. Vehicles must remain affordable. That is our responsibility.
Lastly, let me express my warmest thanks to Mrs Gurmai for her outstanding work.
on behalf of the PSE group. - (RO) Madam President, Mr. Commissioner, dear colleagues. I would like to congratulate Mrs. Gurmai for her report and I am convinced that, due to her as well, the roadmap to be drafted by the Commission in the autumn of 2008, for speeding up the introduction of incentives for intelligent cars, will be more ambitious.
Launched in 2006, the "Intelligent Car” initiative is a main project in the e2010, which represents the strategic framework of the Commission for the Information Society until 2010. One of the components of the eSafety programme is the implementation, by 2010, of the eCall system, which will automatically call the emergency services and supply data regarding the exact location of the vehicle. Nevertheless, it is important for the Member States to sign the memorandum of understanding. I support the introduction of this system as standard equipment for all new vehicles as of 2010.
4000 lives might be saved every year in Europe by introducing the Electronic Stability Control system, which reduces the risk of skidding. Unfortunately, according to the strategy of car manufacturers, these devices are available in a rather small proportion and often in a package of very expensive options. I believe it is not enough for us to set the goal that, as of 2012, the stability control system should be available for all models, but it is also important to introduce incentives for the purchaser to choose this option. It has been found that 60% of front-rear collisions could be avoided if drivers had brake assist systems and accident avoidance technology. Also, the visibility improvement systems equipping cars with adaptive headlights could reduce deadly accidents involving pedestrian victims by 30% and the number of accidents involving bicyclists by 15%.
I consider it is extremely important to ensure the confidentiality of data and I draw attention to the fact that the legal clarification of responsibility in the case of accidents for cars equipped with brake assist devices or skid control devices has become urgent. The car industry should adopt the European Code of Good Practice for development and testing of advanced assistance systems for manufacturers... for car drivers drafted by REPONSE.
Last but not least, I consider the existence of Community and national financial support schemes for the purchase of intelligent cars to be vital for the large-scale use of these systems. I would like to congratulate Mrs. Gurmai for her report and, indeed, we are waiting for an ambitious plan for the introduction of intelligent cars from the Commission.
on behalf of the ALDE Group. - (PL) Madam President, Commissioner, as we were saying here yesterday, you have come here in your new role at a particularly good time during our debate on transport.
During these few days we have been discussing various issues that are to improve road safety and the quality of transport. Two days ago we were speaking about the safety of pedestrians and cyclists, yesterday we were discussing the transportation of hazardous materials and safe road systems. Today we are considering vehicles themselves, that is, how to make the vehicles used by people on roads within the European Union as safe as possible.
For us the goal is clear, which is to enable EU citizens to move about more effectively and make their lives more comfortable but, at the same time, they should feel safer, so that, thanks to our regulations, we can tell our electors, tell the people, that we have made a positive contribution. Specific measures taken by the European Parliament show the importance not just of this House, they also show that European legislation and European institutions bring something positive and tangible into the lives of everyone.
We should remember that when we are debating initiatives to make vehicles safer, there are two things to bear in mind. Firstly, it is the car itself and all the systems that we are considering: systems for speed control, for stability control, for maintaining distance between vehicles, all these support systems, together with navigation systems, are all very important things that improve the functioning of the car, which is the tool that is used by those travelling by road.
However, we should also remember, and it is appropriate to point this out in these speeches, that, for our citizens, for those travelling by road, the issue of communications is also very important, should there be a tragedy, an accident, or some misfortune. Our citizens should feel confident that, thanks to technical equipment and the systems that we are introducing, they will get help as soon as possible.
Both these issues are very important. Both, that means effective information systems so that help can arrive in case of an accident and, at the same time, systems that improve the vehicles themselves.
In discussing this report, which my political group supports, we have also to remember its limitations. First of all, when we speak of an intelligent car, we must not forget that a very important part of an intelligent car is an intelligent driver. This is no small matter and the educational issue is very important. We have found on a number of occasions that technological progress was not accompanied by improvements in safety. Why? Because, despite improved technology and faster cars, drivers felt impregnable when driving their cars. Better roads meant they could drive faster. For this reason the issue of education, showing what is useful in modern technology, but also its limitations, and also showing how drivers should not abuse the modern technologies that we, I hope, will implement, is also very important.
The issue of market forces has also been raised, as there are no guarantees that the regulations introduced by ourselves, however good, useful, appropriate and beneficial for drivers they may be, will result in an immediate exchange of vehicles in favour of cars that we consider to be safer, more efficient and easier to use. There are no guarantees because there is, of course, the barrier of price. This barrier could severely restrict access to these vehicles. I am not a supporter of systems that involve funding and also, both for the Commission and for all of us, it is something of an intellectual challenge to know what to do, not just to make safer vehicles and better roads, but to make our citizens, the citizens of the European Union, want to use them and to have the financial capabilities needed for this purpose.
I would like to thank the rapporteur very much and to express my strong support for this report once again.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, whom I greet as a newcomer to our Chamber, ladies and gentlemen, we have here a report with an abundance of suggestions. I can certainly compliment Mrs Gurmai on the wealth of ideas that been incorporated into this report with a view to enhancing the technical sophistication of the vehicles on our roads.
By way of introduction, however, I cannot resist a remark on the expressions 'intelligent vehicle', 'intelligent infrastructure' and 'intelligent safety devices'. As I have already said in the Committee on Transport and Tourism, I consider it downright unacceptable to apply this term to cars and roadways. Intellegentia, intellegere, intellegens - these Latin terms have to do with discernment, perception and understanding. They refer to the cognitive capacity of human beings, their ability to understand, to abstract, to solve problems and apply knowledge. From a purely linguistic point of view it is utter nonsense to speak of intelligent vehicles and intelligent roads!
In the statement explaining her report, Mrs Gurmai writes, 'Ever-increasing road traffic generates serious social and environmental problems: congestion of road networks and urban areas, damage to the environment and to public health, energy wastage, accidents and, above all, the needless loss of lives'. I wholeheartedly agree. Nor do I seek to deny that cleverly conceived technology of the kinds with which this document abounds can help to make road traffic less dangerous and kinder to the environment. It only goes a limited way, however, towards solving the real social and environmental problems.
I have recently been in quite a few school classrooms. During these visits, I have taken the opportunity to ask several pupils from intermediate and senior secondary schools what they considered to be the main causes of the numerous road accidents. The first answers were always 'too fast and dangerous speeds and drink-driving'. The solutions we are coming up with here, however, are almost exclusively the kind advanced by the motor industry, which seeks to sell more and more new and technically sophisticated vehicles.
If rising fuel prices are a problem, if there is an urgent need to reduce energy consumption in general, if the irresponsibly high levels of CO2 emissions need to be lowered, and if we want to do something to combat climate change, we shall not put these things to rights with a philosophy of more and more, higher and higher, faster and faster, ever more sophistication and ever more mobility but much rather by adopting a different lifestyle, in which slower, more modest and thriftier are the order of the day.
There is one point I must dispute. The rapporteur writes, 'For the consumer affordability is a key issue. Many consumers simply cannot afford the systems in question. It is therefore important that intelligent transport systems become affordable and widely available as soon as possible'. The Heidelberg-based Environmental and Forecasting Institute (UPI) calculated a few years ago that, once all direct and indirect transport costs have been taken into account, the average car in Germany is subsidised by the government, in other words by the taxpayer, to the tune of some EUR 3 000 a year. It is unacceptable that destruction of the environment and risks to public health should be subsidised. On the contrary, those who cause the damage should pay in accordance with the principle of cost transparency.
Road construction and maintenance are not the only cost factors. There are also the use of land and the many forms of damage to nature and human health. Please do not misunderstand me, I am not opposed to better technology, but I am opposed to this blind faith in technology. If we want to subsidise mobility, we should primarily support rail travel, local public transport, cycling and walking. That would be more intelligent, healthier, safer and greener.
on behalf of the UEN Group. - (PL) Madam President, the report by Zita Gurmai and the recommendations contained in it are one more step to improving road safety within the European Union. Most of us use vehicles on these roads. They are equipped with technologies that are constantly improving: catalytic converters, ABS, ASC, lights, seat belts and so on. However, as always, there is a 'but'. Generally speaking, this electronic equipment is fitted to expensive cars that undergo safety tests, have crumple zones, and are fitted with many air bags or special belts. These vehicles can withstand almost any accident but, unfortunately, most of the vehicles on our roads are medium or low priced. What is even more important is that sales of these cars is constantly increasing and, according to the automobile magazines, we shall soon be inundated by a wave of cheap cars from India, China and other countries. Obviously price is linked to quality and equipment. Cars costing between EUR 2 000 and EUR 5 000 have little other than an engine, steering wheel, wheels, seats and, possibly in some countries, a single seat belt.
It is very encouraging that, in such a situation, there are people who are trying to make us safer. Prices are constantly falling and compulsory equipment can be constantly extended. Not just seat belts or ecological engines. Perhaps, in the future, ABS or automatic stability control systems, ASC, may become compulsory.
I would like to congratulate Zita Gurmai on her innovative report. I am sure that, despite the complicated names and functioning of these items of equipment, the report will be greeted with understanding and support. We are trying to combat an enormous number of fatal accidents and our political group will support this report, as we did the previous ones that were discussed yesterday by my fellow Members.
on behalf of the IND/DEM Group. - (NL) Madam President, I am very grateful to the rapporteur, Mrs Gurmai, for her report. She has chosen the right approach. Mr Kusstatscher is of course right in his philosophical criticism of the term 'intelligent car'. Obviously we are talking here about artificial intelligence and so we also have to include that word.
There are three points that need to be made clear in the resolution on the intelligent car. Firstly, the development of the intelligent car must be in the interests of a clean environment. Secondly, its development must have a positive effect on road safety. I am pleased that those points were also made clear in the report by Mrs Gurmai. I should also like to make the following comments.
Firstly, I think it is important that an effort is made when developing the intelligent car to meet the European Union environmental targets. The report mentions that the European Commission objective is for new passenger cars and light-duty vehicles vans not to emit more than an average of 120 grams per kilometre of CO2. I would add that the objective for 2020 is 80 grams per kilometre. I believe that the development of intelligent cars can also be helpful in reaching that target. In the sustainable development of energy sources for cars, there are certainly a number of other intelligent possibilities for achieving CO2 emission targets.
Secondly, I would say that the development of intelligent cars is also in the interests of road safety. The report has discussed that at length, so I shall not say any more about it here.
As far as recital J is concerned, it must be clear that, regardless of whether technological progress makes drivers feel safer and therefore less responsible, it is up to each individual driver to drive carefully. That principle still has to apply and it is excellent if drivers are reminded of it.
My final comments are on the report as a whole. It is very important that the development of intelligent cars should not be looked at separately from the development of an intelligent car environment. That combination in particular offers many possibilities for reducing pollution and improving road safety. A good traffic system is of vital importance to society. We do need to face up to the fact that transport is at the expense of the environment and will continue to be associated with accidents.
However, the development of intelligent transport systems can certainly help to minimise these negative effects of transport. I should therefore like to draw attention again to recital 13. I expect strong support from the Member States and the European Commission for the introduction of ecological and vehicle safety arrangements.
I also stress that it is important for knowledge of intelligent transport systems to be properly shared out. It is, after all, likely that the knowledge will be available in Member States that, comparatively speaking, suffer less from the negative effects of transport that I mentioned earlier. In that case, it would be good for a system to be developed that, on the one hand, ensures that this important knowledge is also made available in Member States that have a strong interest in it and, on the other hand, takes due account of the intellectual property rights of the developers of the intelligent transport systems. In my opinion, the Member States should make clear arrangements between themselves on that point.
(IT) Madam President, ladies and gentlemen, I congratulate Mrs Gurmai on the raft of ideas she has put forward; I have to say that there is so much human and artificial intelligence in this report and I hope that the former will always take precedence over the latter as otherwise we are opening up a different can of worms, and while one of our objectives must therefore be to propose safer, cleaner and more intelligent vehicles, our objective must also be, as proposed, to halve the number of deaths on our roads by 2010.
In Italy there was, until recently, a terrifying advert on the television; it showed the disappearance, from the Italian landscape, of a whole village, a whole municipality equivalent to and of the same demographic size as those 40 thousand and more European citizens who disappear from our Europe every year. Every step must therefore be taken to bring about a drastic reduction of the number of deaths, and also to reduce the numbers of people who do not die who represent an enormous social cost because so many of them are disabled for life or have other levels of disability and weigh heavily on our social systems and on our consciences, and therefore everything has to be done from that point of view.
I agree that technology applied to vehicles and infrastructure is extremely important for safety - no stone can be left unturned when it comes to safety and assistance, as Mr Piskorski and Mr Kuc have said - but it is also necessary for drivers to be intelligent and informed. In my opinion, therefore, drastic measures are also needed to limit speed and step up the sanctions that can be taken when drivers are liable, and here I have to say that the new Italian Government is also coming up with some interesting answers.
I wonder, for instance, by what criterion cars capable of unthinkable speeds are still being marketed and, to take up Mr Kusstatscher, if there is no intelligence on the part of consumer motorists who buy cars of this kind and drive them in our towns and cities, then the responsibility lies with those who administer and are responsible for deciding on the freedom of persons who can never be allowed to limit the freedom of others who are unfortunately often physically eliminated in such cases.
(PT) Madam President, Commissioner, ladies and gentlemen, the report under discussion here, whose draftsman I would like to congratulate, is an excellent opportunity to combine the best aspect of technological development with the most important aspect of road safety, which is safety itself.
The development of new information and communication technologies has made it possible to achieve the political and social objective of reducing the number of victims of road accidents, that avoidable scourge of European roads.
If the potential thus made available is to be exploited to the full, however, awareness-raising campaigns must include brief, clear and comprehensible information on the new intelligent vehicle systems and must reach the largest audience possible.
It is important to ensure that the development and deployment of ICT-based 'intelligent vehicle systems' is increasingly accepted at international level, and the need remains to ensure that Member States and industry encourage and support investment in such systems.
An integrated approach to these problems will also allow a variety of common safety and environmental objectives to be taken into account, particularly in connection with infrastructure and driver behaviour, as many of our fellow Members have already stressed.
The truth is, however, that not all aspects of this process are functioning well. The marketing of these systems is still weak. Their high costs, which even now mean that the safest cars are luxury cars for many people, and the lack of dissemination and awareness-raising campaigns on their benefits prevent greater market penetration.
It is therefore very important to ensure that the negotiations to make the eCall system standard on all new vehicles from 2010 are successful, as the Commissioner has already said. It is estimated that this initiative alone could save up to 2 500 lives every year after it is fully rolled out in Europe.
Another fundamental aspect of this report, Mr President and Commissioner, is the objective of a 100% take-up of electronic stability control for all new vehicles from 2012, something that will also save thousands of lives and avoid many injuries on European roads every year.
We would therefore like to ask the Commissioner whether he is in a position to assure us that this objective still stands for the date scheduled, 2012.
We must all feel once again that we are involved in combating death on European roads by seeking effective and sustained solutions for applying the new technologies to the road transport sector. It is consequently essential for the interested parties to coordinate their activity and for the Commission and Member States to support research into new information technologies, and for drivers to be made aware of their safety benefits.
In short, everyone must work together to make these systems a commonplace and financially accessible product on the market so that consumer demand for them increases.
Madam President, I echo the thanks of others to the rapporteur for her work on bringing this initiative forward to Parliament.
I said last night in one of the debates that we are in a week when there is a lot of soul-searching in the European Union about what the idea of Europe is for, and how we can re-engage with our citizens and really show the people of Europe that we are doing a worthwhile job and protecting them, their families and their interests.
I think this is another example, where we are looking at safety measures and at using the most modern technology to help them when they come into difficulties; we are trying to argue that cars should be better equipped. Of course, this has a Europe-wide dimension, because cars are made in nearly every European country (far fewer are made, I have to say, in the United Kingdom than they were before). People drive cars that are French, Italian or German, that are made in Spain or Britain and assembled elsewhere and, of course, we must have transnational legislation to support the highest possible standards. If this means, through this initiative, that we can save lives through getting medical aid around and we can help people who might not otherwise have done to survive when they have an accident, then this is something that the British citizen and the citizens of the other European countries and Ireland should be able to gauge into.
We may look at this initiative and think this is very much futuristic and not going to happen for while. But it was not such a long time ago - I am thinking of 30 years ago when I got my first car, and I look around the room and perhaps Members here may have got their first car longer ago than that - that cars did not automatically have radios in them. Now, I do not know whether it is possible to buy a car without a radio, CD player or those sorts of things. Now cars, as the previous speaker said, are made to go faster and faster and are more sophisticated than ever: satellite navigation systems, e-systems, as we are talking about here, will be in cars very shortly and they will probably be standard in 20 years' time. This is something we should welcome, and we should spread the news. Therefore, I congratulate all involved.
(PL) Madam President, fitting cars with automatic stability control systems and automatic accident notification has become today's challenge. There are many arguments in favour. The first of these is the need to improve the safety of drivers and other road users. There are 41 600 fatal accidents on European roads each year. The resultant disability as well as harm to the health of many more thousands of road users is a strong argument for all of us. There would be many fewer fatalities if emergency assistance came earlier to those in need, so the introduction of an automatic accident notification system is a vital solution.
A third important factor that has a significant impact on the number of accidents is the state of the roads. Investment in roads is vital, especially in the new Member States and in backward regions with poor infrastructure. When modernising and extending road networks it is important to pay attention to the surroundings. Roadside trees growing right next to roads are a significant factor increasing the number of fatalities.
Innovation in the automotive industry does not just mean vehicle safety or the safety of people. It also involves reducing harmful environmental effects caused by CO2 emissions from cars. It is good that the rapporteur has also addressed this problem as well as many other issues. For this reason I would like to give my warm appreciation for a job well done.
The only thing I cannot agree with is the name 'intelligent car'. I agree with the previous speaker, who said that this concept is reserved for sentient beings. If we follow this line of reasoning, then we shall finish up with a situation where 'intelligent cars' will be driven by technically efficient drivers. In such a situation, whom would we involve in the educational activities that are so important to improve road safety and to benefit from civilisation's technical achievements?
(DE) Madam President, I am the rapporteur on the subject of urban mobility, and my main task at the present time is undoubtedly to induce our House to vote on the report, which has already been dealt with by the Committee on Transport and Tourism, in the course of the July part-session, so that we can send out the right signals in good time for the Commission's action plan on urban mobility, which is due to appear in the autumn. One of these signals relates directly to the subject of our debate today.
In general, but especially in our towns and cities, we are finding it increasingly difficult to raise enough money for major developments to our hardware, by which I mean our roads. There are also numerous good reasons for not doing so. Accordingly, we need to use the appropriate software, in other words intelligent vehicles and equally intelligent organisation of traffic flows, to ensure that better use is made of the scarce resource that is our road network. Congestion, then, is one problem for which we undoubtedly need new and better technology.
In this context we organised a hearing as part of our deliberations in the Committee on Transport and Tourism, where we were told by the industry representatives - not entirely surprisingly - that anything was possible. Many things are possible, but the motor industry needs timely signals on the one hand, while care must be taken on the other hand to ensure that these driver-assistance systems, once developed, are fitted to the great bulk of vehicles and do not remain the preserve of a privileged few who can afford very well-equipped cars.
This is an argument that has rightly been advanced during our discussion today. It cannot be a matter of reserving the best new technological developments for a very few vehicles, leaving the large mass of drivers, in fact, with the same old problems, compounded by the fact that the systems are not really compatible with each other. Accordingly, if we really want to explore the subject of traffic movements and the problems they cause us along with the opportunities offered to us by personal mobility, we need a large number of very closely coordinated actions.
In this context let me put forward one final argument, to which Mr Koch rightly referred. New, good, improved technology can make cars safer and road traffic less dangerous, but it can also be misused and foster a misconception among drivers that, since their car can do everything, they no longer really need to devote much attention to safe driving. Relaxed driving is a fine thing, but I believe it is far more important to drive safely and, above all, to be aware of the consequences of one's driving behaviour. This is, therefore, another area in which we must not lose sight of the psychological impact of new developments.
(PL) Madam President, Commissioner, I would like to congratulate Zita Gurmai very warmly. In addition to her intellectual input, she also conducted a number of promotional activities and has really put everything she had into this report. Our warm appreciation and thanks to the rapporteur.
Today we are talking of an intelligent car. Let us not worry about whether the description 'intelligent' is good or not. Yesterday we were talking about intelligent roads, without actually calling them intelligent roads. Yesterday we had many more reservations than today. Today we understand each other better. There is of course a third factor, which is the intelligent driver. What should the driver's intelligence involve? Firstly, he should want to benefit from an intelligent car. We need to convince drivers that there is an economic calculation to be made. How much pain are we ready to suffer, how many days in hospital, to save EUR 1 000 by buying a less technologically advanced vehicle? To be aware that this technologically advanced car and road can mean fewer accidents, less serious accidents, and a better quality of life and that this can be within our reach provided that, and I repeat, that we understand that it is worth spending those EUR 1 000 on this new technology.
Madam President, can I just first of all warmly welcome Antonio Tajani and congratulate him on his appointment. It is very important that he is here for this significant debate.
I want to pay tribute first of all to Zita Gurmai, who has done an excellent piece of work, not just in putting this report together but also in promoting the whole of the Intelligent Car eSafety programme.
But I just want to say to the Commission that it is a remarkable example of how a Commission initiative can bring people together across their own services, because as you will know Mrs Reding and her predecessor Mr Liikanen were actively involved in this. I am pleased to see my friends André Vits and Juhani Jaaskelainen sitting behind the Commissioner, because they have been instrumental in engaging all the participants together and really making progress; and I echo what Robert Evans says, it is a remarkable example of how the European institutions can cooperate together without heavyweight legislation and with a clear vision to move forward.
My only regret today, Mr President - and I hope you will take this up on behalf of Parliament - is that the other principal actors in the whole of the Intelligent Car programme are notably absent from the front row here, because the Council has a crucial responsibility here. The Member States are responsible in large part for much of the detailed legislation that will help introduce these programmes and help our citizens. Where are they here to listen to this debate?
I just want to make a couple of remarks to follow up what colleagues have said about the crucial issues of cars and roads. Let me say to colleagues who have talked about safety features in vehicles that the whole process of evolution of the industry has been one of technological progress; indeed it is true that safety innovations have started first on more expensive cars with lower volumes, and have then trickled down to become available on cheaper cars. Now all cars sold in the European Union will have anti-lock braking systems. That is an intelligent system because intelligence, in my view, is collecting and using information. This is what these systems do. Once you have that information collection system on, you can then use it for anti-skid systems. The incremental cost is much lower.
But if we have the eCall system, then we have all cars equipped with that external information-collection system which is what we want to interact with the intelligent highway systems too, where we are also collecting information.
Back in my region - and by the way, Robert Evans, the United Kingdom is now producing cars close to its historic high level and we have more car producers making cars in the United Kingdom than any other European Union country, so please do not run down our car industry - on my local motorway, we have Britain's first intelligent highway which opens lanes and controls speeds according to the traffic flow, and I can tell you that not only does traffic flow more smoothly, but fuel consumption has also been improved: it is a win-win-win situation.
That is what this is all about. It is about winning by using intelligence and I hope you will all support it.
(PL) Madam President, I would like to congratulate my colleague Zita Gurmai because she has done something wonderful - she has mastered and prepared an excellent report in an area that would appear to be very technical and 'masculine'.
We live in a society dominated by information technology. This kind of equipment is with us from dawn to dusk. We found out very quickly that it makes life easier and we quickly learned to benefit from it. For this reason it has been an excellent development that, as part of the overall strategy of the Information Society and Media, the European Commission has found an issue that touches us very closely, namely the safety of people and road safety, and has prepared this 'intelligent car' initiative. I like the name 'intelligent car', I do not have any issues with it, as I understand that it is being used figuratively. It is an interesting name, 'intelligent car', it attracts people's attention, catches the media, it is not meant literally. For me, this name is a symbol of modern European transport which, thanks to new information and communications technology, will become even safer, more ecological and more efficient.
The primary purpose of the intelligent car is to help people. In second place are the benefits for the environment, and thirdly it should make European transport more efficient. I do not know if the intelligent car will need enormous promotion and advertising. People are naturally curious and like to buy novelties, especially when they are financially accessible.
I am convinced that, even if this type of car is a bit more expensive, that everyone who buys it will feel they are investing in their own safety. I also believe that they will not feel they have wasted those few euros in ensuring their safety. The only thing I would say is that users have not only to know what there is in the intelligent car, but also to know how it works, and need to learn how to operate the modern technology to which so often we have a theoretical access, but never actually use.
I would like to see that as part of its safety brief, the 'intelligent car' should disallow use of mobile telephones and that mobile telephones in cars should be installed in such a way that they do not take the driver's attention away from the road.
My last point is that even the most intelligent car packed with all the latest gadgets and technology will not fulfil our expectations if the driver makes a mistake and if the road system in Europe is not as good as it already is in certain European Union countries.
(RO) Madam President, dear colleagues, Mr. Commissioner, it is a great pleasure for me to address you in your new position. I congratulate Madame Gurmai for this extremely necessary report.
Dear colleagues, the price of oil has increased alarmingly and the efforts to replace traditional fuels have not produced the forecasted results yet and, for the moment, solutions are either too expensive, or controversial, or insufficiently tested from the technological point of view. Nevertheless, the car remains the most popular means of transport for Europeans and, unfortunately, this preference causes numerous problems, both from the social point of view and as regards the environment protection, as well as accidents with material damage and, especially, human losses.
The large-scale use of intelligent transportation systems and, first of all, of the electronic stability control is necessary. This way, thousands of human lives can be saved, pollution can be reduced, traffic can be decongested and both the car drivers' comfort and safety and the relations between road traffic partners can be improved. Member States and private entrepreneurs should get involved ever more actively both in developing and implementing the eSafety initiatives, and in designing new accident avoidance systems, new materials and types of sensors interconnecting both the cars and the cars with the roads. It is clear that the "Intelligent Car” initiative cannot be separated from the intelligent road initiative. I support without any reserve the Commission's proposal to launch a programme for implementing cooperative driving systems, as well as ensuring the availability of the related radio frequencies, whose benefits are visible in experimental phases in various countries and, with all costs involved, will produce long-term results.
It is true that these systems address mainly the highway and TEN-T traffic. I insist on the fact that, over time, it is imperative for the differences between the major infrastructures and the other categories of roads to diminish, especially in the new Member States. It is necessary for Member States to efficiently use the European funds provided to them and also find other financial and technical solutions to draw up and put into practice long-term strategies for implementing assisted and cooperative driving in areas that are truly problematic as well: on national, regional and local roads, bypass routes for the transport of goods, on linking roads with conurbations from... in peri-urban areas and in the cross-border sectors.
Also, the European Commission and the Member States should continue their efforts to harmonize the legislative framework for eCall, as well as for the emergency telephone number 112, which are the pillars of essential safety and to consolidate durable mobility and for the welfare of European citizens.
(FR) Mr President, Commissioner, ladies and gentlemen, first I want to congratulate our colleague, Zita Gurmai, on her achievement with this report on the Intelligent Car Initiative. We are well aware that in terms of the development of society, mobility is a source of wealth, growth and, consequently, the capacity to promote solidarity between territories and between people. If we want sustainable development we must combine the various transport modes to improve the traffic flow in towns and in the country. Although we certainly do not want to build our society around the car as in the past, the motor vehicle nonetheless remains a vital means of achieving the intelligent and sustainable mobility to which we aspire. If we want to make that a reality, we must design intelligent and sustainable vehicles, based on three requirements: they must be safer, cleaner and more intelligent. Over and above that statement of principle, Europe must give practical support to this initiative with directives and policies that will, in the long run, integrate all the electronic systems, nomadic or not, and make it possible to control the processes and to drive cars that are safer and cleaner, with lower CO2 and particulate emissions.
To that end, we must encourage car makers to consider even at this stage introducing all these electronic systems into the design of new cars, with a view not just to greater efficiency and ease of driving but also, as a result of all this, to reducing costs and simplifying manufacturing and installation.
If we want to achieve sustainable mobility, we must also broaden the scope of these policies. Research projects and innovations should eventually generate intelligent roads, which will improve safety, reduce energy costs, use dialogue between vehicles and improve traffic flows. The European Union wants to promote a knowledge-based society and sustainable development. These initiatives must take pride of place in that context.
Let me conclude by emphasising the vital need to be really ambitious, to set ambitious targets and create the conditions for growth and progress in Europe. Echoing the report by our colleague Zita Gurmai, the European Parliament is convinced that the Commission will respond to that expectation and to these needs by setting a new frontier for the European intelligent car and finally allocating the necessary funding to achieve that ambition.
(HU) Mr President, I support the report by the rapporteur Mrs Gurmai. Mr Vice-President, the time has arrived to implement intelligent transport systems and in doing so to open up a new era in the history of European transport. We know that implementation of intelligent transport systems is one of the most important instruments - we could even say weapons - at our disposal if we wish to respond appropriately to climate change. Just two years ago, here in a plenary session of the European Parliament, I said that, in my opinion, one of the most significant challenges facing transport today is clearly that of making intelligent transport systems widely available in Europe. Then, one year later, I presented the European Parliament's review of the White Paper on European Transport Policy to this House, and Parliament unequivocally supported intelligent transport, as it does now, as one of the key priorities of European transport policy. Why, then, are we making such slow progress? The technology is widely available.
This includes the intelligent car, for example, and ICT-based urban traffic management systems; the European Geostationary Navigation Overlay System (EGNOS) will be on stream from 2009, and the Galileo system from 2013. One of European industry's great strengths is its automotive sector, where we are highly successful in global competition, not least thanks to highly innovative small and medium-sized enterprises operating in the sector. Nowadays, moreover, developments in this sector span western and eastern Europe. In Budapest, for example, there are two important knowledge centres of European-level significance operating alongside the Budapest University of Technology and Economics. The sector is therefore committed. Now it is time for action on the part of the Community, and above all on the part of the Member States. In the case of the Equal programme, for example, it must ensure that the necessary infrastructure investment is in place; in the case of the intelligent car and intelligent infrastructure initiative, it must provide an appropriate economic environment to foster their development. Of course it is not easy to introduce new technologies, but we can help to promote this process by means of judicious public procurement. We have a plethora of instruments at our disposal. We ask the Commission to draw up an appropriate, cross-sectoral strategy to facilitate implementation of intelligent transport systems.
Europe's citizens waste valuable minutes, indeed hours, travelling. Meanwhile, vehicles pollute the atmosphere unnecessarily and personal mobility is under threat, in part because the price of fuel for vehicles used in this way is becoming prohibitive. Intelligent transport is a key component of the solution to these problems. As far as European citizens are concerned, people are now open to consider any means of resolving the problems outlined here. Let us therefore take action.
(DE) Mr President, Commissioner, ladies and gentlemen, may I take this opportunity to express my sincere thanks to Zita, our rapporteur, for this report. I know you, Zita, as someone who, when she tackles anything, does so with a ready wit, determination, intelligence and vigour. In my opinion, that is precisely the spirit that underlies this report.
I should also like to take the opportunity to follow up a point that Mrs Grabowska made. I do not believe that cars are something that should be mainly for men. I am more inclined to take the opposite view. If we can trust the statistics that exist on this subject, women drive with greater foresight and care and more safely. In other words, they drive more intelligently, and I believe this is one of the reasons why it was only right that a woman drafted this report.
To come to the point, we are all aware that road traffic consumes a great deal of energy and emits huge volumes of exhaust fumes throughout Europe. It is one of the main risks to human life in Europe. Large numbers of people die or are injured in road accidents every year. It is therefore important that the European legislature should try to reduce these figures. Accordingly, it is imperative that vehicles should be made more intelligent in the truest sense of the term, so that these things do not happen so often in future.
I believe this report points in the right direction. The key to success, however - and I agree entirely with Mr Rack here - is that these systems should be available to the great mass of car owners, that they have a general impact and do not remain the privilege, as it were, of a small class of people. I believe the report expresses that view quite clearly too. This is why I believe it is right for us to adopt it today.
(PT) Mr President, Commissioner, I will begin by thanking Mrs Gurmai for her excellent report and for giving this initiative such a high profile, thereby encouraging players and stakeholders to take part.
This is a serious problem. We cannot forget the 42 000 deaths in 2005. I cannot forget that Portugal recorded 150 fatalities per 1 000 000 inhabitants in 1993, although these figures have been falling.
The contribution of this report and our colleague's work is crucial, and there are two aspects I would like to highlight.
Nowadays mobility is essential to the running of European society. We all depend on transport in our everyday lives, and the intensity of transport and mobility causes increasing social and environmental problems. The appropriate response must therefore be given in stages, but it does have to be given and given quickly. The constraints facing consumers and the automobile industry must be taken into account, but they must not prevent us from achieving the objective of safety.
The second aspect is information. Consumers must be informed about intelligent infrastructures and cars. Information must be clear and comprehensible and must be given at the right time. Car dealers and sales staff, all the agents involved, Member States, regions and local authorities have a great responsibility in this area, as does the media. Such cooperation must be ensured by the European Union, because on our own we cannot achieve the final objective, which is without doubt the objective of the Commission and of our rapporteur.
(ES) Mr President, I would like to offer my warm congratulations to my colleague, Mrs Gurmai, for her enthusiasm in converting the 'fantasy car' of our youth into a real car for the future of Europe.
Of course, it is technology this is coming to the fore, and all the proposals she makes in her enterprising report will help us to continue making progress in the logistical development to which the European Union is committed.
I also believe that after the agreement reached about the deployment of Galileo, the 'intelligent' car is going to be one of the initiatives that will add content to the Galileo deployment.
Yesterday, without going further, we approved the Directive on road safety infrastructure, which already highlighted the need to develop intelligent and interactive systems and vehicles. If we already have the infrastructure, all we clearly need is the intelligent vehicle.
The intelligent car will also help improve the prevention and control of traffic offences, especially regarding interaction with traffic lights, speed limits and anti-alcohol blocking. In the field of road safety, of course, everything connected with mass sensors for pedestrians and other vulnerable toad users will be crucial.
With regard to the eSafety system, which is too far behind schedule, Commissioner, we have already called for it to be included in all vehicles and not only in premium vehicles and Mrs Gurmai wants to see this implemented as soon as possible.
However, we had also envisaged that it would include vehicles for occupational use, especially in agriculture, where the isolation of the driver make the consequences of any accident worse as time passes.
I ask you, Commissioner, when will we be able to include the eSafety system in occupational vehicles, in particular agricultural vehicles?
In any case, the 'intelligent' car should be accessible to all and these technologies should be supported to make them cheaper and accessible, not only to the countries that need them most, but to all European citizens.
(SK) The report states that the Intelligent Car Initiative cannot be fully accomplished if it is separated from the 'smart roads' initiatives. However, as other Members pointed out before me, nor can it be accomplished if there is no intelligent driver who understands the rules of the road and has adequate technical knowledge.
As a physician I want to add that an intelligent European driver should also be much better prepared in terms of administering first aid in the event of an accident. A driver needs to be trained on an ongoing basis, not just in theory but by means of suitable practical accident simulation training, so that he or she is prepared, can react correctly and can administer good first aid, thereby saving more lives in a stressful accident situation. Since saving lives is one of the goals of the initiative in question, I wished to briefly mention this issue.
(BG) Mr. President, Mr. Commissioner, Madam Rapporteur, it is more than obvious that we need a common approach and an integrated policy to ensure road safety for citizens. This has several important aspects. Firstly, prevention, improvement of infrastructure, improvement of driver capabilities, introduction of safe, technology innovations in car design. Next, control and enforcement along the entire chain to ensure road safety. The rapporteur deserves full credit for this initiative and for the excellent quality of this report. Road safety is of extreme importance to all of us because the measures that need to be adopted save lives. The "intelligent car" initiative is not merely about technical solutions. It is about less risk, more safety. It is about staying alive, and life should be accessible to all citizens. The preparation of this report was accompanied by a good awareness campaign, and the rapporteur deserves congratulations for that as well.
(CS) Road safety should be backed up by assistance systems. These systems benefit drivers and make traffic flow more efficient. They aim to make driving easier and reduce the risk of loss of concentration. Intelligent car technology makes it possible to mitigate or even eliminate these problems. I support the rapporteur's view that at present penetration rates for intelligent car systems and applications remain very low in relation to their potential. I am also convinced that we must fully exploit these systems and applications in due course. Intelligent cars also need the support of an intelligent infrastructure but the 'intelligent road' is not yet ready. It is quite clear that the active safety elements in cars help to reduce the number of road accident fatalities. The eCall system is an effective additional feature of the overall system for protecting road users. I congratulate the rapporteur on her report.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, I believe that as a result of Parliament's work, as a result of the text of the communication drawn up by Commissioner Reding for whom I am standing in, and also the excellent work by Mrs Gurmai, we have today given an important signal to the citizens listening to us in the gallery, who in theory represent the five hundred million European citizens, that the institutions are listening to citizens and are trying to find answers to citizens' needs, something which has to be the first priority of this Parliament, the Council and the Commission.
Only in that way will we close the gap between the peoples of Europe and the institutions. The best response that we can give to the sceptics, those who voted 'no' in the referendums, is to show that Europe is close to citizens; we have to send out a positive message and have the courage to press ahead and make it understood that people, that citizens' needs, are our top priority, and I am therefore pleased to take up your invitation, Mr President.
Road safety will be, as far as I am concerned, and as far as the Directorate-General which answers to the Commissioner for Transport is concerned, the priority - I said so in the speech through which I was able to gain the confidence of this House, which I thank again, having been here for so many years, for the confidence it has shown in me - as I was saying, the safety of citizens: the individual has to be at the heart of our initiative.
I have listened to the whole of this debate with a great deal of interest, and there was indeed a resolve today on the part of the institutions to provide answers, to save human lives; every human life that we are capable of saving through our legislative work, through our commitment, will be commendable work that will be to our credit. It is for that reason that we need to press ahead and for that reason that I share the stance of so many Members who have today stressed the importance of intelligent instruments and intelligent cars, although we have to ensure beforehand that man is intelligent because the first responsibility lies with citizens at the wheel who have to be aware that there are other citizens whose lives depend on their actions.
Technology undoubtedly has to be at the service of man, the human and fundamental element, and it is for that reason that I share the stance of those - and I said this during my presentation speech - who argue that drivers need to be educated, that citizens need to be informed about the new instruments that technology and research enable us to place at the service of the citizen. Otherwise, it is pointless to spend public money, or private money, on research, if the discoveries that are made, if the initiatives that are brought to a successful conclusion are not placed at the service of citizens in order to save human lives. It is for that reason, I repeat, that the road safety sector will be a priority - and that is a commitment which I formally make to the European Parliament - and one of the main undertakings that the Commission and the transport sector will pursue in forthcoming months.
I should like briefly to answer the question raised by Mr Pribetich as regards timing. On the basis of the results of a consultation launched on 23 May 2008, the European Commission has proposed a regulation on type-approval requirements for the general safety of vehicles which states that, from 2012, electronic stability control systems are to be installed in new vehicles in order significantly to improve the safety of those vehicles. The regulation refers to the technical regulations harmonised within the World Forum of the United Nations Economic Commission for Europe.
In reply to Mrs Ayala Sender, as regards heavy vehicles, in November 2007 the UNECE World Forum for harmonisation of vehicle regulations approved a text relating to the compulsory installation of ESC and related technical standards. That text has been supported by the European Commission which means that it will be compulsory to install ESC in new models of the most common categories of heavy vehicles from 2010.
As regards the occupational vehicles to which she referred, especially those in the agricultural sector - in Europe there are unfortunately still deaths from accidents caused by agricultural vehicles, in some cases as a result of the irresponsibility of drivers failing to drive with due care - at present no provision has been made, as priority has been given to cars and heavy vehicles. I welcome her suggestion, however, as regards my own area of competence and I shall also pass it on to Commissioner Reding because it seems to me to be an important proposal and would meet a need in rural areas in particular. In the agricultural sector, I repeat, there are unfortunately still many deaths which are not deaths on roads but on agricultural land and we cannot pretend that this is not a problem.
For that reason, I thank you, Mrs Ayala Sender, for your suggestion, and I thank all the Members who have spoken; the Commission, I reiterate - I am concluding, Mr President, and I apologise if I have taken a few extra minutes, but I feel that this issue is important enough for us to overrun the times laid down by the rules. As I was saying, we welcome the report by Mrs Gurmai who I also thank for her enthusiasm, because we have to show that we are enthusiastic about our commitment to defending the rights of citizens.
I welcome Parliament's encouragement, its support for the eCall system and the measures to promote its implementation, and I therefore believe that the outcome of today's debate is positive because the Commission, Parliament and I hope the Council, Mr President, have agreed to be on the side of citizens through this endeavour to save as many human lives as possible.
rapporteur. - (HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, citizens of Europe, thank you very much for your comments and opinions. I believe this is indeed a new era in the history of European transport, as my fellow Member Etelka Barsi-Pataky put it. It is very important that everyone present in this House has voiced support for the report; it is a plain fact that one has to be as green as possible in order to please the Group of the Greens/European Free Alliance, and we are delighted that in the end they too have given their support to this report. I must stress how very important this is. I agree with you, Commissioner, that if we manage to save even one single life on the roads, then we have achieved something; you see, I believe that the most important thing we can do as European decision-makers is to protect human lives. Several of you have cited the shocking statistic: 41 600 people die on the roads.
I also thank you for your support because in order to bring this matter to a conclusion we need to have everyone on board. I am very proud of Viviane Reding and her team, André and Juhani, who are sitting here. They have seen this whole process through. Not just over the past month, but over the past few years, because the technologies had to be tested to see if they really worked. Do you remember there was a time when there were no safety belts, and now we take them for granted? Or, as Robert Evans put it, there is a radio in every car nowadays. The new technologies will one day become as natural as safety belts and radios are today. We need the citizens of Europe, who will buy these intelligent systems once they have clearly seen the benefits they can bring. It is important also to have the vehicle manufacturers on our side, because 17 million cars are produced annually in Europe and 2 million people are employed in this sector. It is important that the Member States should be with us on this issue, although I must concur with Malcolm Harbour: the Council is notably absent.
There is little point in the Commission and the European Parliament doing everything in their power if the Council does not take this matter sufficiently seriously. The Council must be aware, however, that it too needs to represent the citizens of Europe. Let us therefore work together. I am asking you this because actions speak louder than words. It is in our common interest to recognise that everyone stands to gain if we achieve results in this area, as we will be able to travel in safety, traffic will be optimal, environmental pollution can be reduced, and Europe's industrial sector can become a leader in the field of information and communication technologies. This is an opportunity to make a real difference. Let us not miss our chance.
Thank you for your attention. I am very optimistic that Commissioner Tajani will do everything in his power to make this dream a reality.
Mr President, on a point of order, I do not have in front of me Parliament's Rules of Procedure but I am sure that your services do, so you will forgive me if I rise. This is not related to the Gurmai report because we have spoken about that.
Whilst you were speaking, indeed whilst Mrs Gurmai was summing up her report, I noticed that there were members of the public coming into the visitors' gallery. I warmly welcome them and I think it is very good and important that people are coming into the visitors' gallery, but I am also conscious that as soon as I sit down from this momentous speech that I am making, what will happen is that you will suspend the sitting until 12.00 for the voting period.
These poor people, who have come many hundreds of kilometres, will not have the benefit of hearing a debate and a speech this morning. They are getting a little bit from me, but I wonder if it would be possible for you and your assistants to go back to the relevant authorities and look for a way of ensuring that, in the event of the debate finishing at 11.30, as it has done this morning, with nothing scheduled until 14.00, something could be put in to fill the half-hour gap between now and 12 noon, whether it be the urgencies from this afternoon or something else of mind-boggling importance?
I am speaking on behalf of these perhaps 100 or so people in the gallery who have come to hear people speaking and all they are going to hear at the moment is me rabbiting on for two minutes about nothing - but making a very serious point.
(Applause)
Mr Evans, you had one minute to speak, not two.
We take note of the idea put to us by the ever witty Mr Evans.
Anyway, before suspending the sitting, I would like to share with you and the Commissioner the good news that, a few hours ago, the House of Lords of such an important country as the United Kingdom of Great Britain and Northern Ireland, ratified the Treaty of Lisbon. I imagine that Queen Elizabeth is in the process of signing the relevant document, so that the United Kingdom, with this measure, ratifies the Treaty of Lisbon. I think we are all happy about this news, including those who are not present, even if they leave their flag on their seat and are not usually present in the Chamber when there is work to do.
With this happy news, we end this debate.
The vote will take place at 12 noon.
(The sitting was suspended at 11.30 a.m. and resumed at 12 noon)